Case 1:18-cv-08004-PAE Document 39 Filed 07/18/19 Page 1of1

HUBELL & ASSOCIATES LLC
2 GRAND CENTRAL TOWER
140 EAST 457TH STREET, 44TH FLOOR
NEW YORK, N.Y. 1OO17

RICHARD A. HUBELL

 

 

HON. BARRY A. COZIER IRETJ

OF COUNSEL TELEPHONE: [212) 71IO-SOO03

FACSIMILE: (212) 663-9036

 

www. hubeillaw.com

July 18, 2019

Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
500 Pearl Street, Room 1970
New York, New York 10007

Re: Wimbledon Financing Master Fund, Lid. v. Bienert Miller & Katzinan, PLC, et
ai,, Case No. 1:18-ev-8004-PAE ~— Pre-Motion Letter

Dear Judge Engelmayer:

On behalf of Defendants, pursuant to the Court’s May 6, 2019 Order (Doc. No. 30), we
submit this letter indicating that we intend to rely on our previously submitted pre-motion letter
dated May 1, 2019 (Doc. No. 28), regarding Defendants’ anticipated motion for summary
judgment.

Respectfully submitted,

i 1atesiLLC
i

By: |
Richard A. Hubell
Barry A. Cozier, Of Counsel
